El Juez Presidente Señor del Toro,
emitió la opinión- del tribunal.
Este pleito se inició por demanda presentada en la Corte de Distrito de Ponce el 15 de octubre de 1928. Los deman-dados la excepcionaron y la contestaron negando que el de-mandante fuera hijo natural reconocido de su causante y alegando expresamente la falsedad del documento en que dice el demandante que fué reconocido.
Sin que las cuestiones previas suscitadas por los deman-dados se hubieran resuelto aún, el demandante archivó una demanda enmendada. Se opusieron a su admisión los de-mandados y la corte resolvió la cuestión en favor del' de-mandante. Excepcionaron entonces los demandados la de-manda enmendada y sus excepciones fueron declaradas *301con lugar. Pidió el demandante que se registrara sentencia. Accedió la corte, registrándose la sentencia el 12 de enero de 1931. Y es contra ella que se lia interpuesto el presente recurso de apelación.
Pendiente el recurso, el 2 de diciembre de 1931 falleció el demandante y apelante Francisco Gastón, y la parte ape-lada presentó a esta Corte Suprema una moción sobre ca-ducidad de la instancia, sobre la cual se oyó a ambas par-tes el mismo día que se vió el recurso en su fondo, esto es, el 20 de enero de 1932. Los herederos del demandante com-parecieron oponiéndose a la caducidad y pidiendo que se les sustituyera en el pleito en lugar de su causante.
Sostienen los demandados y apelados que ejercitándose como se ejercita la acción de filiación que es de naturaleza personalísima, desapareció con la muerte del demandante, no pudiendo continuar tramitándose el litigio a nombre de sus herederos. En apoyo de su contención citan el artículo 69 del Código de Enjuiciamiento Civil, el 608 del Código Civil, algunas decisiones judiciales y varios comentaristas.
El artículo 69 invocado establece la regia general de que una acción o procedimiento no termina por la muerte o in-capacidad de una de las partes, siempre que la causa sub-sista o continúe.
El artículo 608 del Código Civil de Puerto Rico (1930) dispone que la herencia comprende todos los bienes, dere-chos y obligaciones de una persona que no se extingan por su muerte.
Las citas de jurisprudencia y de autores, son en igual sentido.
Todo es pertinente, pero nada de lo invocado resuelve de modo concreto la cuestión suscitada.
Refiriéndose a los hijos legítimos prescribía el artículo 118 del antiguo Código Civil:
“Art. 118. La acción que para reclamar su legitimidad compete al hijo dura toda la vida de éste, y se transmitirá a sus herederos si *302falleciere en la menor edad o en estado de demencia. En estos casos tendrán los herederos cinco años de término para entablar la acción.
“La acción ya entablada por el hijo se transmite por su muerte a los herederos, si antes no hubiese caducado la instancia.”
'En 1902 el Legislador Puertorriqueño sustituyó el ar-tículo 118 por el 199 del Código Civil Revisado que dice:
“Art. 199. — La acción para reclamar su filiación dura hasta dos años después de ser el hijo mayor de edad, y se trasmitirá a sus he-rederos si falleciere en la menor edad o en estado de demencia. En estos casos tendrán los herederos cinco años de término para enta-blar la acción.”
En 1911 el propio Legislador, por la sección 4 de la Ley No. 73, derogó expresamente el artículo 199 transcrito del Código Civil Revisado.
No existe hoy, pues, vigente en Puerto Rico, precepto alguno legal que regule de modo expreso la materia.
Siendo ello así, debemos acudir a la equidad que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del derecho, y los usos y cos-tumbres aceptados y establecidos. Artículo 7 del Código Civil de Puerto Rico.
Comentando el artículo 137 del antiguo Código Civil que ha vuelto a ser ley en Puerto Rico desde 1911 — artículo 126 del Código Civil de Puerto Rico (1930) — la Enciclopedia Ju-rídica Española expresa:
“No dice concretamente quién puede entablar esta acción, si bien el núm. Io. parece atribuirla al hijo, cual si fuera el único intere-sado en conseguir una filiación determinada.
“Pero después de la muerte del mismo, ¿se extingue la acción, o, por el contrario, pasa a sus herederos o sucesores? Hay varias opiniones: unos creen que las palabras de la ley, envuelven la afir-mativa a la primera cuestión, mientras otros entienden lo contrario, porque consideran a los herederos y sucesores como interesados, al menos pecuniariamente, en el ejercicio de esta acción, es decir, que del propio modo que éstos pueden impugnar el reconocimiento, han de poder hacerlo de su obtención, claro que si se interpone sin trans-currir el término mencionado.
*303“Sin embargo, la tendencia de la jurisprudencia extranjera con-siste en declarar que la investigación expresada no es posible más que en interés del hijo, y constituye un derecho exclusivo inherente a su persona, y que, en su consecuencia, después de la muerte de aquél, tal derecho no es transmisible a sus descendentes ni a los demás he-rederos, y claro que menos a los acreedores.
“lY si el fallecimiento del hijo sobreviene después de haber en-tablado la acción? Parece que, trabada la litis, pueden continuar aquéllos él pleito, si les conviene, o desistir con arreglo a derecho cuando se les notifique su existencia.”
No hay duda alguna de que la acción de filiación es personal y de que existe la máxima Actio personalis moritur cum persona. Pero ya en el caso de Porto Rico Ry. Lt. & P. Co. v. Corte de Distrito, 38 D.P.R. 340 tuvimos ocasión de citar abundante jurisprudencia con respecto a que esa máxima está completamente descartada en el presente y nin-gún juez ni comentarista la fia defendido durante los últi-mos doscientos años, estableciendo la siguiente jurisprudencia:
“El derecho a reclamar daños y perjuicios por lesiones sufridas por una persona a virtud de la culpa o negligencia de otra, ya ejer-citado en corte y trabada la contienda, no es uno personalísimo que muera con el reclamante, pudiendo sus herederos como continuado-res de su personalidad seguir ejercitándolo.”
Y ésa es la regla que debe prevalecer en este caso. El hijo tenía la acción y la ejercitó. A virtud de ella, si triun-faba, adquiriría un status — condición de hijo natural reco-nocido con derecho a llevar el apellido del que lo reconoce y a percibir la porción hereditaria que determina la ley — ar-tículo 127 del Código Civil de Puerto Rico — que era trasmi-sible a sus herederos. Siendo ello así, tienen éstos derecho a continuar la acción dentro de la regla general contenida en el artículo 69 del Código de Enjuiciamiento Civil.
Claro es que todo cuanto hemos dicho para que pueda tener realidad práctica depende en este caso concreto de la cuestión de prescripción, a cuyo estudio y decisión procede-remos en seguida.
*304Alegó el demandante en su demanda enmendada, en resumen, que don Francisco María Francesehi falleció en Ponce, P. R., el 30 de septiembre de 1927, bajo testamento abierto, siendo viudo y sin dejar descendientes legítimos, ni ascendientes; que instituyó como sus únicos y universales herederos a varios parientes colaterales que se nombran, quienes tomaron posesión de la herencia y perciben sus frutos desde el fallecimiento del testador; que en el referido testamento no fué preterido como heredero el demandante, si bien se le dejó solamente el legado de varias casas y solares que se describen y de cierta cantidad de dinero;
“7. — Que don Francisco María Francesehi' reconoció expresa-mente como ■ su hijo natural al demandante, en documento indubi-tado y auténtico, que según nuestra mejor información y creencia, es del tenor siguiente:
“ ‘ Acta. En la ciudad de Ponce, a los once días del mes de marzo de mil ochocientos noventa. Yo, Francisco María Francesehi pol-la presente hago constar solemnemente que durante mi vida de sol-tero sostuve relaciones amorosas y viví con Constanza Gastón, de color negro, habiendo procreado y tenido con ella y como fruto de su unión un hijo llamado Francisco y que el Pueblo le llama Gastón.
“ ‘Declaro por este documento que Francisco Gastón es mi hijo y lo reconozco como tal como así se le prometí a Constanza a la hora de su muerte.
“ ‘Ante Dios, ante mi conciencia y ante el público no puedo negar este hecho, por lo que todo el mundo sabe que es mi hijo y en ese concepto lo tengo.
“ ‘Iíago este reconocimiento de buena fe, aconsejado por mi con-ciencia y mi amigo Antonio Luchetti; pero como mi esposa Margarita se opone tenazmente porque puede perjudicar- a los hijos que pudiera tener en ella, no puedo hacer .este reconocimiento en escri-tura pública.
“ ‘Sin embargo, si no tuviere hijos en mi esposa, le ruego al que encontrare este documento después de mi muerte, lo presente a un notario o al Juez de Primera Instancia de Ponce, o al mismo hijo mío Francisco Gastón, para lo qu.e pudiera servirle.
“ ‘Digo también que lo único que me impide reconocer ante No-tario a mi hijo Francisco es la oposición de mi esposa; pero lo hago por medio de esta acta que deseo tenga la misma fuerza que si fuera *305por documento público. Firmado y rúbrica. F. M. Franceschi, Testigo.’ ”
“9. — Que el demandante ha tenido conocimiento de la existencia de dicho documento por el rumor público, seis meses después del fa-llecimiento de su señor padre, don Francisco Miaría Franceschi, y sólo hace quince días ha obtenido copia del mismo, que considera fiel y exacta, según nuestra mejor información y creencia y que a la fecha de la interposición de la demanda original no habían trans-currido seis meses todavía de tener noticias el demandante del refe-rido documento.”
“10. — Que el demandante es fruto de la unión camal en concu-binato de su señora madre doña Constanza Gastón y don Francisco María Franceschi, habiendo nacido el demandante en Ponee, Puerto Rico, el día 4 de octubre de 1868, mientras existía dicha unión y que así en dicha fecha, como en la de la concepción del demandante, sus padres eran solteros y no existía entre ellos ningún otro impedi-mento legal para casarse.”
“11. — Que el demandante fué reconocido privada y públicamente por su padre natural, don Francisco María Franceschi, como tal hijo desde su nacimiento y que desde antes del año 1899, tenía el de-mandante el status de hijo natural reconocido de don Francisco Ma-ría Franceschi y se hallaba en la posesión constante del estado de tal hijo natural, habiéndole siempre su padre tratado y llamado hijo, alimentado y asistido en todas sus necesidades.”
“12. — Que independientemente del reconocimiento expuesto en la alegación séptima, eí demandante fué reconocido en vida de su padre, don Francisco María Franceschi, en documento público y notarial, según información y creencia del demandante, quien no ha po-dido encontrar todavía dicho documento.”
A esa demanda se adujeron las siguientes excepciones:
“PRIMERO: — Que la demanda interpuesta en este caso no expone hechos suficientes para determinar una causa de acción.
‘ ‘Segundo : — Los demandados interponen contra la demanda en-mendada en este caso la excepción previa de falta de causa de ac-ción, basada en la prescripción de la acción de filiación
“Fundamento: Porque cualquier acción que hubiera podido tener el demandante en este caso ha prescrito por haber transcurrido desde la fecha en que pudo ejercitar dicha acción hasta la fecha de la radicación de la demanda, más del tiempo que la ley señala para establecer dicha acción. Según la demanda dicho demandante nació en 4 de octubre de 1868, y la demanda original en este caso *306se radicó el día 15 de octubre de 1928. De acuerdo con los artículos 198 y 199 y 1840 del Código Civil Revisado que empezó a regir el día primero de julio de 1902, y el artículo 194 del mismo Código tal como quedó enmendado por la Ley de 9 de marzo de 1911, y sus concordantes del Código Civil antiguo (Español) en sus artícu-los 137 y 1939, que empezó a regir el día 31 de julio de 1899, en consonancia con la regla cuarta de las disposiciones transitorias para la aplicación de ambos Códigos, del antiguo (Español) y del Re-visado, cualquier acción que hubiera podido tener el demandante Francisco Gastón en este caso ha prescrito y tal prescripción apa-rece de la faz de la demanda según claramente lo tiene resuelto la Corte Suprema de Puerto Rico en varios casos y especialmente en el típico exactamente igual al presente de Figueroa vs. Díaz et al., 20 D.P.R. página 284, 31 D.P.R. página 728.”
La corte, como ya dijimos, declaró las excepciones con lugar, registrándose luego una sentencia, a petición del pro-pio demandante, desestimando la demanda.
Se ha disentido largamente por las partes sobre el he-cho de si se trata o no del ejercicio de una acción de filia-ción. A nuestro juicio por muy hábil que sea la presenta-ción de su caso por la parte demandante, no le es posible de-jar de reconocer que se trata de una acción de filiación ten-dente a establecer en forma auténtica y fehaciente el reco-nocimiento de un: hijo natural no hecho de tal modo.
La alegación de haber sido reconocido el demandante en documento público, esto es, en forma auténtica y fehaciente, que dejamos transcrita en los mismos términos en que consta en la demanda, está hecha en forma tan vaga, que no es po-sible reconocerle fuerza por sí sola para variar por completo la naturaleza del litigio. Claro está que si la parte intere-sada encuentra el documento a que se refiere, podrá hacer valer sus derechos inmediatamente sin dificultad.
Dentro del campo de la acción de filiación indicada (re-conocimiento de hijo natural) la parte apelante ha argumen-tado admirablemente en contra de la jurisprudencia de esta Corte Suprema relativa a la prescripción de esa clase de ac-ciones, establecida desde hace muchos años en una larga se-*307rie de casos, algunos de los cuales fueron confirmados por la Corte Suprema de los Estados Unidos. Córdova (Rijos) v. Folgueras, 227 U. S. 375; Calaf v. Calaf, 232 U. S. 371.
Esa jurisprudencia se estableció a virtud de una cuida-dosa consideración no sólo de la ley y de la jurisprudencia aplicables, sino de las mismas condiciones del país después del cambio de la soberanía española a la americana, y no ve-mos razón alguna de peso para variarla en los actuales mo-mentos. (Gual v. Bonafoux, 15 D.P.R. 559; Puente v. Amsterdam, 16 D.P.R. 554; Escobar v. Escobar, 16 D.P.R. 590 ; Rijos v. Folgueras, 16 D.P.R. 624; Calaf v. Calaf, 17 D.P.R. 198; Jesús v. Sucn. Pérez Villamil, 18 D.P.R. 403; Questel v. Conde, 18 D.P.R. 752; Roble V. Sucn. Pérez, 18 D.P.R. 929; Osorio v. Sucn. Pérez, 18 D.P.R. 932; Santiago v. Sucn. Mata, 19 D.P.R. 169; Rosado v. Sucn. Mata, 19 D.P.R. 307; Castro v. Solis, 19 D.P.R. 677; Jesús v. Sucn. Pérez Villamil, 19 D.P.R. 893; Figueroa v. Díaz, 20 D.P.R. 284; Orta v. Arzuaga, 23 D.P.R. 260; Castro v. Solís, 23 D.P.R. 516; López v. López, 23 D.P.R. 824; Ramírez v. Ramírez, 30 D.P.R. 617; Ciuró v. Ciuró, 31 D.P.R. 728; Vázquez v. Rucabado, 33 D.P.R. 439; Guadalupe v. González, 34 D.P.R. 669; Resto v. Silva, 38 D.P.R. 332.) Este caso no puede distinguirse en verdad del de Ciuró v. Ciuró el al., 31 D.P.R. 728.
Quizá sea conveniente agregar que aun cuando fuera aplicable la Ley No. 73 de 1911, esto es, el artículo 126 del Código Civil de Puerto Rico (1930), dado el tiempo trans-currido a partir del hallazgo del documento, sería por lo menos muy dudoso que el demandante hubiera podido aco-gerse a sus prescripciones.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Señor Hutchison está conforme con que se declare sin lugar la caducidad pero no con que se declare sin lugar el recurso. A su juicio la sentencia debe ser revocada.